DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 10/15/2020 in response to the Non-Final Rejection mailed on 04/15/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1 and 19-37 are pending.
4.	Applicant’s remarks filed on 10/15/2020 in response to the Non-Final Rejection mailed on 04/15/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Specification
5.	The objection to the disclosure is withdrawn in view of applicant’s amendment to the specification to reflect the issuance of the 15/148,759 application as U.S. Patent No. 10,273,508.  
Claim Objections
6.	The objection to claim 36 for referenced a table/figure in the claims is withdrawn in view of applicant’s amendment to the claims to incorporate the information of Table 28 into claim 36.
Claim Rejections - 35 USC § 112(a), or First Paragraph
7.	The written description rejection of claims 1 and 19-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s persuasive remarks and amendment to the claims to recite “A non-naturally occurring bacterial organism”.
8.	The enablement rejection of claims 1 and 19-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s persuasive remarks and amendment to the claims to recite “A non-naturally occurring bacterial organism”.
9.	The enablement rejection of claim 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained for the reasons of record and the reasons set forth below.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are:  (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
The specification lacks complete deposit information for the strains in claim 36.  Because it is not clear that the strains in claim 36 are known and publicly available or can be reproducibly isolated without undue experimentation, and because the invention of claim 36 uses the strains of claim 36, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production of the mutant bacterial strain is necessary to practice the instant invention or filing of evidence of deposit is required.  Without a publicly 
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strains, have been deposited under the Budapest Treaty, that the strains, will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the strains, will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number.
For each deposit made pursuant to these regulations, the specification shall contain:
The accession number for the deposit;
The date of the deposit;
A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
The name and address of the depository.

The name and address of the depository; 
The name and address of the depositor; 
The date of deposit; 
The identity of the deposit and the accession number given by the depository; 
The date of the viability test; 
The procedures used to obtain a sample if the test is not done by the depository; and 
A statement that the deposit is capable of reproduction. 
Applicant must assure that:
Access to the deposit will be available during pendency of the patent application making reference to the deposit.
All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
In the instant case, the specification fails to disclose that the strains have been deposited under the provisions of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purpose of Patent Procedure and the Regulations; there is no address of the depository, the date of the viability test, procedures used to obtain a sample if the test is not done by the depository, a statement that the deposit is capable of reproduction, and there is not an affidavit or declaration by Applicant, or a statement by an 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit along with the necessary statements in order to meet the criteria set forth in 37 CFR 1.801-1.809.
Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.
	RESPONSE TO REMARKS:  The examiner has reviewed applicant’s remarks filed on 10/15/2020 and found no traversal of the rejection.  Accordingly, the rejection is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 04/15/2020.
Double Patenting
10.	The nonstatutory double patenting rejections of claims 1 and 19-37 over claims 1-19 of U.S. Patent No. 8,129,169, over claims 1-23 of U.S. Patent No. 9,434,964, and over claims 1-43 of U.S. Patent No. 10,273,508 is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 04/15/2020.  
maintained for the reasons of record set forth in the Non-Final Rejection mailed on 04/15/2020.
Conclusion
11.	Status of the claims:
	Claims 1 and 19-37 are pending.
	Claims 1 and 19-37 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656